UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6993



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEAN CLAUDE OSCAR,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CR-93-131, CA-00-54-2)


Submitted:   February 8, 2001          Decided:     February 13, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jean Claude Oscar, Appellant Pro Se. Robert Joseph Seidel, Jr.,
Assistant United States Attorney, Arenda L. Wright Allen, Assistant
United States Attorney, Kevin Michael Comstock, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jean Claude Oscar seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ions and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Oscar, Nos. CR-93-131;

CA-00-54-2 (E.D. Va. July 7 & July 25, 2000).      We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




                                  2